Citation Nr: 0301493	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  95-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disk disease (DDD), L3-4 and L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran was a member of the Texas Army National Guard 
from January 1976 to May 1994, with verified periods of 
active duty for training from May to September 1976 and 
June 9, 1991, to June 23, 1991.

This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas, which granted service connection for DDD, L3-
4 and L4-5, and assigned this disability a 20 percent 
rating under Diagnostic Code 5293, effective October 5, 
1992.  In November 1999, the RO increased the evaluation 
from 20 to 40 percent also effective October 5, 1992.  On 
a claim for an original or increased rating, the veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law; thus, such claim remains in controversy 
where less than the maximum benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In May 2000, the veteran testified before the undersigned 
at a videoconference hearing.  Subsequently, this case was 
remanded by the Board in May 2000 for additional 
development.

In an April 2002 VA examination, the examiner indicated 
that he could find no reason for any functional impairment 
due to DDD but that the veteran had constant back pain and 
that his functional impairment was secondary to chronic 
pain syndrome.  Thus, the issue of service connection for 
chronic pain syndrome either as a manifestation of the 
veteran's back disability or as secondary to the back 
disability appears to have been raised.  As this issue has 
not been adjudicated by the RO, it is not properly before 
the Board and must be referred to the RO for appropriate 
action.


REMAND

The Board notes, initially, that some recitation of the 
facts pertinent to the issues on appeal is necessary.  
During active duty for training in June 1991, the veteran 
aggravated a preexisting back injury while lifting tank 
road wheels.  In October 1992 he underwent a posterior 
spinal fusion with instrumentation at L3-4.  The diagnoses 
were hepatic pain secondary to L-4 para defect, and L3-4 
spondylolisthesis.  He was subsequently found to be 20 
percent disabled, and medically unfit for retention by a 
National Guard Medical Board and discharged from the 
National Guard.

In a VA examination in January 1993, the examiner noted 
the veteran walked slowly and carefully and had low back 
pain and held his back quite stiff.  He had pain radiating 
down the anterior aspects of both thighs.  He had a flat 
lumbar spine demonstrating only 14 degrees of lordosis.  
The range of motion (ROM) was forward flexion of 65 
degrees, and lumbar extension of 16 degrees.  Lumbar 
lateral bending to 10 degrees left and right.  The 
diagnoses were spondylolisthesis L3-4, and postoperative 
posterior spine fusion at L3-4.

A report of VA examination in August 1997 reflects that 
the veteran reported constant back pain.  The diagnoses 
was history of lumbar laminectomy with fusion, and 
residual pain.  The examiner opined that the veteran would 
not be able to do any heavy work.

By rating action in November 1999 the evaluation for DDD 
was increased from 20 to 40 percent, effective from 
October 5, 1995.

In a Videoconference hearing in May 2000, the veteran 
reported that his back had gotten worse since his last VA 
examination in August 1997.  The claim was remanded in May 
2000 for a VA examination.

At the time of an August 2001 VA examination, the veteran 
reported flare-ups of pain when vacuuming, picking up 
things from the floor, and picking up laundry baskets.  He 
used non-narcotics for pain relief.  On examination of the 
back, the veteran flexed forward 45 degrees, tilted 10 
degrees to the right and 15 degrees to left, and extended 
10 degrees.  He did not have a neurological deficit that 
the examiner could identify.  The examiner opined that the 
veteran should be able to perform sedentary types of work 
on a regular basis.

The RO requested that the veteran be scheduled for another 
examination, noting that the August 2001 examination 
failed to provide an opinion as to the nature and severity 
of any functional impairment due to the veteran's DDD, 
including functional impairment due to pain on use or due 
to flare-ups.  

The report of a VA examination in April 2002 reflects that 
the veteran had positive straight leg signs at 30 degrees 
bilaterally.  The diagnoses were L3-4 lumbar fusion, L3-4 
pedicle fixation, 1st degree spondylolisthesis, L5 with 
respect to L4, and spondylolysis.  The examiner noted the 
following:

The question is asked, to give an opinion as 
to the nature of the severity of any 
functional impairment due to degenerative 
disk disease, and impairment due to pain or 
flare-ups.  From the physical findings and 
the x-ray findings,  I cannot find any reason 
for any functional disability.  I do not find 
on his x-rays actual degenerative back 
disease.  The patient has essentially no 
flare-ups; it is constant pain.  It would be 
my impression that his functional impairment 
would be secondary to chronic pain syndrome.

Pertinent to the question of the appropriate rate of 
compensation for the low back disability, the VA examiner 
in April 2002 raised the issue of service connection for 
chronic pain syndrome.  Although the RO has not consider 
this issue, it is inextricably intertwined with the 
question of the evaluation of the veteran's chronic low 
back disability.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  In 
this case, although the RO has not adjudicated the issue 
of service connection for chronic pain syndrome, it is so 
intertwined with the claim for an increased rating for the 
back disability that they should be addressed together.  
Since it appears to be inextricably intertwined with the 
issue on appeal, the Board finds that it must be 
adjudicated prior to a final determination of the issue on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

When an RO is considering a claim for a schedular 
increased rating for a service-connected disability, there 
may be an implied claim for a total rating for 
compensation based on individual unemployability resulting 
from service-connected disability.  In Norris v. West, 12 
Vet. App. 413 (1999), the United States Court of Appeals 
for Veterans Claims (Court) held that in considering 
claims for increased ratings, if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16(a) and there is evidence of service-connected 
unemployability, evaluation must include adjudication of 
the claim for a total rating based on unemployability.

In several written statements, and at his May 2001 
videoconference hearing before the undersigned member of 
the Board, the veteran asserted that his service-connected 
low back disorder made him "unemployable."  Recently the 
Federal Circuit held that, in a claim for an increased 
rating, VA is also required to consider the veteran's 
claim for a total disability rating for compensation on 
the basis of individual unemployability when a veteran 
asserts he is unemployable.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran 
to identify all health care providers 
who have treated him for low back 
problems and pain during the recent 
past.  The RO should obtain medical 
records from all sources identified by 
the veteran which are not already of 
record.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2.  The RO should schedule the veteran 
for a psychiatric examination.  The 
claims folder must be provided to the 
examiner for review prior to the 
examination.  After interviewing the 
veteran and reviewing his medical 
history, the examining psychiatrist 
should express an opinion as to the 
medical probability that any clinically 
identified chronic pain syndrome is 
related to the service-connected back 
disability.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
veteran's claims, to include the issue 
of service connection for chronic pain 
syndrome as well as his entitlement to 
an extraschedular evaluation under 
38 C.F.R. § 3.321(b) or a total rating 
for compensation purposes based on 
individual unemployability under 38 
C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b), 
whichever is appropriate.

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


